In an action for a declaratory judgment, the appeal is from an order and judgment (one paper) granting respondents’ motion for summary judgment dismissing the complaint. The complaint alleges that the Church of the Holy Trinity has funds in excess of $400,000 on deposit with defendants, subject to disposition by written order of certain authorized officers of the church. Appellants sought a judgment declaring valid two resolutions, purportedly adopted by the vestry on behalf of the church, naming three designees as the authorized officers of the church empowered to dispose of said funds. Order and judgment unanimously affirmed, without costs. No opinion. Present — Nolan, P. J., Wenzel, Beldock and Kleinfeld, JJ. Murphy, J., deceased.